871 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellant,v.Freddie HURTADO (89-5194), Defendant-Appellee,andJuan Carlos Pacheco (89-5196), Defendant-Appellee.
Nos. 89-5194, 89-5196.
United States Court of Appeals, Sixth Circuit.
March 23, 1989.

Before ENGEL, Chief Judge and MERRITT and KENNEDY, Circuit Judges.

ORDER

1
The government appeals from the district court's judgments and sentences in these criminal cases.  18 U.S.C. Sec. 3742(b).  The appeals have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Defendants Hurtado and Pacheco each pled guilty to one count of conspiracy to possess with intent to distribute a controlled substance.  21 U.S.C. Sec. 846.  Upon Pacheco's motion, the district court held that the Sentencing Reform Act of 1984 was unconstitutional as a violation of the doctrine of separation of powers.  The court then sentenced both defendants under the old law.


3
The Supreme Court has now decided the case of Mistretta v. United States, 109 S.Ct. 647 (1989).  In that case, the Court held that the Sentencing Reform Act was constitutional.  Therefore, we must vacate the judgments of the district court in these cases and remand for resentencing.


4
The judgments of the district court are vacated and the cases are remanded under Rule 9(b)(6), Rules of the Sixth Circuit, for further proceedings.